Dear Judge Jones:
You have asked this office to advise whether it is legal for the employees of the Fourth Circuit Court of Appeal to serve as poll commissioners in the upcoming Orleans Parish elections.
In general, the law provides one may serve as poll commissioner if he is a qualified elector. The specific qualifications are set forth in R.S. 18:424 providing,
  A. Number. There shall be one commissioner-in-charge at every precinct.
  B. Qualifications. A commissioner-in-charge shall possess the following qualifications:
  (1) He shall be a qualified voter in the parish in which he is to serve who is not entitled to assistance in voting.
  (2) He shall not be a candidate for election to public office nor be a member of the immediate family of a candidate for election to public office in the precinct in which he serves.
  (3) He shall not have been convicted of an election offense enumerated in Chapter 10 of this Title, and
  (4) Except as otherwise provided in R.S. 18:433, he shall have successfully completed a general course of instruction for commissioners-in-charge and provided his correct party affiliation to the clerk.
  (5) He shall have served as a commissioner in at least two elections during the last four years.
R.S. 18:428(A) provides an exception to the general rule. It provides in pertinent part: *Page 2 
  ". . . . . Law enforcement officers shall not be eligible to serve as commissioners-in-charge, commissioners, alternate commissioners or watchers."
Despite the exclusion applicable to law enforcement officers in R.S. 18:428, any qualified elector, whether a public employee or an employee in the private sector, may serve as a poll commissioner provided the employee has not been convicted of an election offense and provided that the employee has complied with the requirements of R.S. 18:424. Thus, the employees of the Fourth Circuit Court of Appeal may serve as poll commissioners, again, assuming these employees meet the qualifications of R.S.18:424 [see in particular subparts (4) and (5)].
Very truly yours,
      CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:  ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL